Citation Nr: 0216547	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  97-25 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
residuals of gunshot wounds (GSW) to the left and right 
posterior chest and thoracic spine.

(The issue of entitlement to an initial rating in excess of 
10 percent for post-traumatic stress disorder, on appeal from 
an original grant of service connection, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  It was remanded by the Board in 
February 2001 for additional development, and the file has 
been returned to the Board, for appellate review.

The veteran is hereby notified that the Board is undertaking 
additional development on the issue of entitlement to an 
initial rating in excess of 10 percent for post-traumatic 
stress disorder, on appeal from an original grant of service 
connection.  This additional development is being undertaken 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903.  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the issue of entitlement to service connection 
for a cervical spine disability, to include as secondary to 
service-connected GSW to the left and right posterior chest 
and thoracic spine, has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran's cervical spine disability is not shown to 
be causally related to service or proximately due to or the 
result of the service-connected residuals of GSW to the left 
and right posterior chest and thoracic spine.



CONCLUSION OF LAW

Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
residuals of GSW to the left and right posterior chest and 
thoracic spine, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 and West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the present appeal pertaining 
to a claim of entitlement to service connection for a 
cervical spine disability, to include as secondary to 
service-connected residuals of GSW to the left and right 
posterior chest and thoracic spine.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002); see 
also the recent decision of Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  See also Charles v. Principi, No. 01-1536 
(U.S. Vet. App. Oct. 3, 2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to notify and 
assist claimants, and has kept the veteran informed of its 
actions to develop the record, of the need for him to submit 
specific types of competent evidence that will substantiate 
his claim for secondary service connection, and of the 
specific reasons for denying his claim.  For instance, by 
letter dated in April 1996, right after the receipt by the RO 
of the veteran's claim for secondary service connection, the 
RO asked the veteran to identify any sources of medical 
treatment that would be pertinent to this issue, so that they 
could be secured, and was also advised that he would soon be 
scheduled for a VA medical examination.  The veteran having 
identified three different sources of medical treatment for 
his claimed cervical spine condition, the RO sent letters to 
these sources in June 1996, seeking copies of records 
maintained by them.  All available records were secured and 
made part of the veteran's claims file.  Thereafter, the RO, 
fulfilling the veteran's request for a Travel Board Hearing, 
notified the veteran, by letter dated in November 2000, that 
one such hearing had been scheduled for January 9, 2001.  The 
record shows, however, that the veteran failed to report for 
this hearing.  The Board construes the veteran's failure to 
report for his scheduled hearing as his express withdrawal of 
his hearing request.

Additionally, the record shows that, in January 2001, the RO 
informed the veteran that his case was being certified to the 
Board for appellate disposition, that his records were being 
transferred to the Board's headquarters in Washington, D.C., 
and that he still had the right to submit additional evidence 
or argument in support of his appeal.  Pursuant to the 
Board's instructions in the February 2001 remand, the RO 
notified the veteran, by letter also dated in February 2001, 
of the enactment of the VCAA, of VA's redefined duties to 
assist and notify claimants, of the evidence he needed to 
submit in order to establish entitlement to the benefit 
sought on appeal, and of the availability of additional 
assistance from VA, by contacting VA at a toll-free number 
that was provided in that letter.  Also pursuant to the 
Board's instructions in its February 2001 remand, the RO 
contacted the Suffolk County Police Department in New York, 
and obtained copies of the records maintained by this 
department pertaining to neck injuries suffered by the 
veteran while a member of their police force in the mid to 
late 1970's.  By letter dated in May 2001, the RO informed 
the veteran of this specific request for records.  
Thereafter, by letter dated in September 2001, the RO 
informed the veteran that another VA medical examination was 
being ordered, and that he would soon be notified of the date 
and place of the examination.  The medical re-examination of 
the veteran's cervical spine was conducted in December 2001, 
and the report of that examination, which contains an opinion 
as to the etiology of the claimed cervical spine condition, 
has been associated with the file.  More recently, by letter 
dated in October 2002, the RO notified the veteran that the 
development requested by the Board in February 2001 had been 
completed, that his records were being returned to 
Washington, D.C., and that he still was free to submit 
additional evidence or argument in support of his appeal.  No 
additional evidence or argument has been received, and it is 
noted that the veteran has not provided any additional 
information or evidence, nor identified any additional 
pertinent evidence that may be available but not yet part of 
the record.  Thus, no additional assistance to the veteran 
regarding this particular matter on appeal is necessary under 
the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background and legal analysis

The record shows that the veteran suffered GSW injuries to 
his left and right posterior chest and thoracic spine areas 
during service, and that he is currently service-connected 
for the residuals of those injuries.  In March 1996, the 
veteran submitted a claim for service connection for a 
cervical spine disability, asserting his belief that this 
disability was secondary to his service-connected residuals 
of GSW to the left and right posterior chest and thoracic 
spine areas.

Medical records in the file associated prior to the veteran's 
filing of his claim in March 1996, to include an October 1971 
VA medical examination report, reveal no abnormalities of the 
cervical spine.

Records associated with the file after March 1996, but before 
the Board's remand of February 2001, that are pertinent to 
this claim, include records showing private treatment 
furnished by Dr. L. Z., a private chiropractor, between 
December 1993 and June 1994, for low back pain and spasms and 
stiffness of the neck.

Records secured after the filing of the veterans' secondary 
service connection claim in March 1996 also include a report 
of April 1996 VA X-Rays of the cervical spine showing 
evidence of mild straightening of the cervical spine, no 
evidence of acute fracture or subluxation of vertebral body 
heights, and degenerative disc disease at the C4-5 and C5-6 
levels, as well as the report of a spine examination of the 
same date.  According to the April 1996 VA medical 
examination report, the veteran recovered from his inservice 
GSW and worked as a police officer from 1972 to 1990, when he 
was "put on disability because his neck had very limited 
range of motion."  The veteran complained of occasional 
shooting pains down his anterior side when bending his neck 
to pick up something or to sneeze, and the ranges of motion 
were reported as 15 to 20 degrees of forward flexion, 30 
degrees of backward extension, 15 degrees of lateral bending, 
bilaterally, left lateral rotation to 20 to 30 degrees, and 
right lateral rotation to 20 to 25 degrees.  There was no 
weakness of the upper extremities, there was no paresthesia 
on either upper or lower extremities, and there was no muscle 
atrophy or deformity noted on the chest.  The examiner noted 
the above mentioned interpretation of the X-Rays of the 
cervical spine, diagnosed degenerative disc disease (DDD) of 
the cervical spine, and expressed the following opinion:

In my opinion, the [veteran's] neck 
complaint is due to the [diagnosed DDD of 
the cervical spine], not related to the 
GSW.
 
In support of his claim, the veteran submitted an October 
1996 statement from Dr. L. Z., which reads in its pertinent 
part as follows:

[The veteran] was under my care from 
December 1992 to July of 1994 for 
chronic, recurring neck pain.

He has degenerative changes in his neck, 
and was diagnosed with cervicalgia, 
myofascitis, and [DDD].

I am aware of his injuries sustained when 
he was in the service, and it is my 
opinion that these injuries may be the 
cause of his neck condition at this time.

...

The Suffolk County Police Department records that were 
secured by the RO after the February 2001 Board remand 
revealed, for the first time in the record, that the veteran 
sustained neck injuries three times in the performance of his 
duties as a police officer years after service, in May 1973, 
November 1974, and September 1979, as reflected in an Injured 
Employee Report filed on each occasion.  The May 1973 
incident occurred when the veteran's marked police unit 
collided with a truck while responding to a house fire.  It 
was noted that the veteran injured his "right hand, left 
shoulder and neck."  The November 1974 incident consisted of 
the veteran suffering from "a muscle spasm in his neck after 
assisting a disabled motorist."  The September 1979 incident 
occurred when the veteran's police unit collided with another 
vehicle while responding to a "burglary in progress" 
report.  The veteran "complained of pain and stiffness to 
his neck as a result of the accident," and the doctor's 
diagnosis was listed as "muscle spasms of the neck and 
shoulder."

The veteran's cervical spine was re-examined by VA in 
December 2001.  The report of this most recent examination 
reveals that the examiner reviewed the claims folder prior to 
the examination, as well as the actual remand from the Board.  
The examiner noted that the veteran claimed neck pain, graded 
as six out of ten, two times per week, as well as stiffness 
of the neck, alleviated by painkillers.  Ranges of motion 
were reported as flexion, extension, right lateral flexion, 
and left lateral flexion to 45 degrees each, and right and 
left rotation to 60 degrees each.  There was no wasting of 
the musculature.  The examiner noted that the veteran had 
suffered injuries to his neck in his job as a policeman in 
May 1973, November 1974, and September 1979, and thereafter 
opined the following:

All of the aforementioned work related 
injuries could have collectively or 
singularily [sic] given the [veteran] 
today's presentation.  On review of his 
service record there is no mention that 
the [veteran] suffered a fracture to the 
cervical or thora[c]ic vertebra or that 
the aforementione[d] were involved.  The 
[veteran']s complaints for today's 
examination was of the neck and I have 
limited myself to this end.  I have 
offered him an MRI and X-rays of the 
aforementioned and the [veteran] has 
refused and I will therefore be unable to 
affix any X-ray interpretation of 
to[d]ay's examination.

The above examiner nevertheless included in his report 
interpretations of prior X-Rays obtained in 1996 and 1997, 
essentially confirming the diagnosis of DDD of the cervical 
spine, pointed out that his review of the evidence in the 
file had included the opinion rendered by Dr. L. Z., and 
further opined as follows:

Dr. [L. Z.] apparently may not have known 
of the neck injuries sustained [by the 
veteran] post active duty service ... while 
a police officer in the line of duty.  
The [veteran]'s current neck problem 
appears to have been secondary to the 
injuries sustained while on the job in NY 
rather than the injury sustained in the 
[Republic of Vietnam] which did not 
affect the cervical spine.  It is for 
these aforementioned reasons, in the 
opinion of this examiner, that it is more 
likely that today's complaints stem from 
the more recent and accumulated injuries 
sustained while [serving as a] Police 
Officer in NY and least likely that the 
complaints stem from his active duty time 
... during his military service.

The statutory provision that governs the adjudication of 
claims for both direct and secondary service connection in 
cases of war veterans provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002).

The VA regulation that addresses secondary service connection 
claims provides for the recognition as service connected of 
any disability that is shown to be proximately due to, or the 
result of, a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2002).

In the present case, the veteran does not claim and the 
record does not show that cervical spine disability was 
present in service.  The earliest manifestation of such a 
disability, according to the objective, competent data of 
record, was reported in May 1973, almost five years after the 
veteran's separation from active military service.  The 
private chiropractor's statement linking the veteran's 
cervical spine disability to the residuals of his inservice 
injuries, for which he is service-connected, is noted.  
However, as indicated by the VA physician who examined the 
veteran in December 2001, it is apparent that Dr. L. Z. was 
not aware of the veteran's repeated injuries to his neck 
after service.  That is the only logical explanation for his 
opinion linking the veteran's current disability to an 
inservice fracture of the neck that, according to the record, 
never occurred.

The opinion rendered by Dr. L. Z. has, therefore, much less 
probative value than the opinion rendered by the VA physician 
who examined the veteran in December 2001, who had before him 
all the facts of this case, and who not only answered the 
Board's question as to etiology of the claimed cervical spine 
disability, but provided a full, logical (i.e., substantiated 
by the record) rationale for his opinion linking the 
veteran's current cervical spine disability to post-service 
injuries.

In short, the veteran's cervical spine disability is not 
shown to be causally related to service, or proximately due 
to or the result of the service-connected residuals of GSW to 
the left and right posterior chest and thoracic spine.  In 
view of this finding, the Board concludes that entitlement to 
service connection for a cervical spine disability, to 
include as secondary to service-connected residuals of GSW to 
the left and right posterior chest and thoracic spine, is not 
warranted.

Finally, the Board notes that it is VA's defined and 
consistently applied policy to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case, and that when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.102 (2002).  In the 
present case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there exists no reasonable doubt to be resolved in favor of 
the veteran.  The claim must therefore be denied.


ORDER

Service connection for a cervical spine disability, to 
include as secondary to service-connected residuals of GSW to 
the left and right posterior chest and thoracic spine, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

